DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 10, and 11 of U.S. Patent No. 10,392,150. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a plastic container comprising: a neck section, a shoulder section, a body section and a base section, wherein the base section includes at least two tie members extending from a central area to a side wall of said the base section, the at least two tie members formed as partial grooves that extend in a longitudinal direction and arranged between feet of the base section; and a plurality of circumferential grooves oriented in a peripheral direction and having a varying depth between the at least two tie members, wherein the at least two tie members end before a labeling area of the body section intended for receiving a label.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 22-37 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. PGPUB 2014/0183202 A1 to Hanan (“Hanan”).
The applied reference has a common applicant with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
As to claim 22, Hanan teaches a plastic container comprising: a neck section (neck 14), a shoulder section (shoulder 18), a body section (grip portion 8) and a base section (base 24a), wherein the base section includes at least two tie members (recess 46a) extending from a central area (dome 54) to a side wall of said the base section (Fig. 9), the at least two tie members formed as partial grooves that extend in a longitudinal direction (Fig. 9) and arranged between feet (feet 45a) of the base section; and a plurality of circumferential grooves (ribs 3a) oriented in a peripheral direction and having a varying depth between the at least two tie members (Fig. 9), wherein the at least two tie members end before a labeling area (label area 10) of the body section intended for receiving a label (Fig. 8B).
As to claim 23, Hanan teaches the plastic container of claim 1, wherein the at least two tie members extend in a longitudinal direction on a periphery of the container from the base section towards the neck section (Fig. 8B).
As to claim 24, Hanan teaches the plastic container of claim 1, wherein the base section comprises at least two feet (Fig. 11) and the number of feet is a multiple of the number of tie members (Fig. 11).
As to claim 25, Hanan teaches the plastic container of claim 4, wherein for two tie members (Fig. 11), there are two, four, six, eight, ten, or twelve feet and for three tie members (Fig. 9), there are three, six, nine, or twelve feet.
As to claim 26, Hanan teaches the plastic container of claim 2, wherein the tie members extend transversely to the circumferential grooves (Fig. 8B).
As to claim 27, Hanan teaches a plastic container comprising: a neck section (neck 14), a shoulder section (shoulder 18), a body section (grip portion 8) and a base section (base 24a), wherein the base section includes at least two tie members (recess 46a) extending from a central area (dome 54) to a side wall of the base section (Fig. 9); and a plurality of circumferential grooves (ribs 3a) oriented in a peripheral direction and having a varying depth between the at least two tie members (Fig. 16B), wherein the at least two tie members are each configured in the shape of a radially outwardly projecting rib (Fig. 9).
As to claim 28, Hanan teaches a plastic container comprising: a neck section (neck 14), a shoulder section (shoulder 18), a body section (grip portion 8) and a base section (base 24a), wherein the base section includes at least two tie members (recess 46a) extending from a central area (Fig. 9) to a side wall of the base section (Fig. 9); and a plurality of circumferential grooves (ribs 3a) oriented in a peripheral direction in the body section (Fig. 8B), each circumferential groove having a varying depth in the peripheral direction (Fig. 16B) including a first depth at a first location such that the plurality of circumferential grooves functions as a tie member in the body section, wherein one of the at least two tie members extends intermittently from an injection point in the base section toward the tie member in the body section (Fig. 9).
As to claim 29, Hanan teaches the plastic container of claim 1, further including at least one reinforcement groove (ribs 44a) between the at least two tie members (Fig. 9), the at least one reinforcement groove having a varying depth in a radial direction (Fig. 9).
As to claim 30, Hanan teaches the plastic container of claim 1, wherein the base section further includes a central dome (gate 52), a first region (Fig. 9), and a second region (dome 54), the first region adjacent the central dome (Fig. 9) and having a first radius of curvature greater than the central dome, the second region adjacent the first region and having a second radius of curvature greater than the first radius of curvature (pg. 8, ¶ 0078).
As to claim 31, Hanan teaches the plastic container of claim 1, wherein each groove of the plurality of circumferential grooves (ribs 3a) has a first depth at a first location such that the plurality of circumferential grooves functions as one of the at least two tie members (Fig. 9).
As to claim 32, Hanan teaches the plastic container of claim 15, wherein each groove of the plurality of circumferential grooves further has a second depth at an intermediate area, the first depth being shallower than the second depth (Fig. 16B).
As to claim 33, Hanan teaches the plastic container of claim 12, wherein each groove of the plurality of circumferential grooves further has a second depth at an intermediate area, the first depth being shallower than the second depth (pg. 10, ¶ 0090).
As to claim 34, Hanan teaches the plastic container of claim 1, wherein the base section further includes a central dome (dome 54), and wherein at least one of the at least two tie members extends from the central dome (Fig. 9).
As to claim 35, Hanan teaches the plastic container of claim 11, wherein the base section further includes a central dome (dome 54), and wherein at least one of the at least two tie members (recess 46a) extends from the central dome (Fig. 9).
As to claim 36, Hanan teaches the plastic container of claim 12, wherein the base section further includes a central dome (dome 54), and wherein at least one of the at least two tie members (recess 46a) extends from the central dome (Fig. 9).
As to claim 37, Hanan teaches the plastic container of claim 12, wherein the at least two tie members (recess 46a) project through a labeling area (8) of the body section (Fig. 8B).
Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. As to the petition decision that was mailed on June 14, 2022 the applicants petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority was dismissed. Therefore, the rejection to claims 22-37 as shown above has a priority date before the parent application 13/771241.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733